Citation Nr: 0113615	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-06 880A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits, 
calculated in the amount of $4,691.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The appellant had active service from November 1986 to 
November 1989 and from October 1991 to March 1992.  His claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a January 2000 determination, in which the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
(RO), denied the appellant a waiver of his $4,691.00 debt.  
In October 2000, the Board remanded this claim to the RO for 
additional development.


FINDINGS OF FACT

1.  In April 1998, the RO granted the appellant service 
connection and assigned him a 10 percent evaluation for a 
right knee disability, effective April 1992.  

2.  The same month, the RO notified the appellant of this 
award and of his rights and responsibilities with regard to 
receiving VA compensation benefits.  

3.  The RO paid the appellant a lump sum of VA compensation 
benefits for a 10 percent right knee disability from April 
1992. 

4.  In September 1999, while still in receipt of VA 
compensation benefits, the appellant submitted evidence 
indicating that he had been serving in the United States Army 
Reserve since August 1995.  

5.  In November 1999, the RO terminated the appellant's VA 
compensation benefits, effective August 28, 1995, on the 
basis that the appellant was not entitled to the simultaneous 
receipt of VA compensation and military pay while he was 
serving in the United States Army Reserve.

6.  The same month, the RO informed the appellant that the 
termination of his VA compensation benefits had resulted in 
an overpayment in the amount of $4,691.00.  

7.  In a written statement received in December 1999, the 
appellant requested a waiver of repayment of the debt. 

8.  In January 2000, the Committee denied the appellant a 
waiver of the $4,691.00 debt.

9.  The appellant was free from fraud, misrepresentation and 
bad faith in the creation of the overpayment.

10.  The appellant was at fault in the creation of the 
overpayment.

11.  The VA was not at fault in the creation of the 
overpayment.

12.  The appellant received VA compensation benefits to which 
he was not entitled.

13.  Waiver of recovery of the overpayment would result in 
the appellant's unjust enrichment.  

14.  The appellant did not relinquish a valuable right or 
change his position in reliance on the erroneously paid 
benefits.  

15.  Collection of the debt would not deprive the appellant 
and his family of basic necessities by causing undue 
hardship. 


CONCLUSION OF LAW

The recovery of the overpayment of VA compensation benefits, 
calculated in the amount of $4,691.00, would not be against 
the principles of equity and good conscience.  38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to a waiver of recovery of an overpayment of VA 
compensation benefits calculated in the amount of $4,691.00.  
During the pendency of the appellant's appeal, new 
legislation was passed that enhances the VA's duties to 
notify a claimant of the evidence necessary to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5102, 5103A).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the appellant's claim pursuant to the VCAA.  
However, prior to the enactment of the VCAA, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  For instance, with regard 
to the duty to notify, the RO informed the appellant of the 
evidence needed to substantiate his claim in a letter dated 
January 2000 and a statement of the case issued in March 
2000.  With regard to the duty to assist, the RO afforded the 
appellant a hearing before the undersigned Board Member and 
obtained all evidence identified by the appellant as being 
pertinent to his claim.  Therefore, the Board's decision to 
proceed in adjudicating the appellant's claim does not 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The basic facts of this case are not in dispute.  In April 
1998, the RO granted the appellant service connection and 
assigned him a 10 percent evaluation for a right knee 
disability, effective April 1992.  The same month, the RO 
notified the appellant of this award and sent him a VA Form 
21-8764 (Disability Compensation Award Attachment - Important 
Information), which explained his rights and responsibilities 
with regard to receiving VA compensation benefits.  According 
to VA Forms 21-8947 (Compensation and Pension Award) of 
record, the RO paid the appellant a lump sum of VA 
compensation benefits for a 10 percent disability from April 
1992.  In September 1999, while the appellant was still 
receiving such benefits, he submitted a VA Form 21-8951 
(Notice of Waiver of VA Compensation or Pension to Receive 
Military Pay and Allowances) and a letter indicating that he 
had been serving in the United States Army Reserve since 
August 1995.  

In October 1999, the RO confirmed that the appellant had been 
on active Reserve duty since August 28, 1995.  Based on this 
confirmation, the RO terminated the appellant's VA 
compensation benefits, effective August 28, 1995, on the 
basis that the appellant was not entitled to the simultaneous 
receipt of VA compensation and military pay while he was 
serving in the United States Army Reserve.  In November 1999, 
the RO informed the appellant that the termination of his VA 
compensation benefits had resulted in an overpayment in the 
amount of $4,691.00.  In December 1999, the appellant 
requested a waiver of repayment of the debt, and in January 
2000, the Committee denied this request.  This appeal ensues 
from the Committee's January 2000 decision.

At a hearing held in March 2000, the appellant testified 
before the undersigned Board Member that a waiver of recovery 
of his VA debt is warranted on the basis that he was not at 
fault in the creation thereof.  He explained that he filed 
his claim for service connection for a right knee disability 
in 1992, and was not granted this claim until 1998, three 
years after he had begun serving in the United States Army 
Reserve.  By that time, he allegedly had forgotten that he 
had a claim pending.  He accepted the lump sum payment of VA 
compensation benefits because he did not know that he could 
not receive such benefits while also receiving Reserve pay.  
He further explained that, a year later, he learned from a 
fellow reservist that he could not receive both types of 
payments.  Based on this information, he contacted the VA in 
good faith, indicated that he did not want to create an 
overpayment, and requested a waiver of VA compensation.  He 
also contacted his bank and told bank personnel not to accept 
VA's direct deposit of the veteran's compensation benefits. 

The law provides that a finding of fraud, misrepresentation 
or bad faith precludes a grant of a waiver of recovery of an 
overpayment.  38 U.S.C.A.  § 5302(c) (West 1991); 38 C.F.R. § 
1.963(a) (2000).  In this case, the Committee found no fraud, 
misrepresentation or bad faith on the part of the appellant 
in the creation of the overpayment, and after reviewing the 
facts and circumstances of this case, the Board agrees with 
the Committee's conclusion.  Waiver of the recovery of the 
overpayment is thus not precluded under the provisions set 
forth in 38 U.S.C.A. 
§ 5302(c).

To complete the analysis required to fully adjudicate the 
matter on appeal, the Board must determine whether recovery 
of the overpayment would be against the principles of equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2000).  The standard of "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The elements to be 
considered when applying the standard include: the fault of 
the debtor, the fault of the VA, whether recovery would 
nullify the objective for which benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, whether the debtor relinquished a 
valuable right or changed his position by reason of having 
relied on the erroneous benefits, and whether collection 
would deprive the debtor and his family of basic necessities 
by causing undue hardship.  38 C.F.R. § 1.965(a).

In this case, the RO granted the appellant service connection 
and assigned him a 10 percent evaluation for his right knee 
disability in April 1998.  The same month, the RO informed 
the appellant of this decision by letter.  Enclosed with the 
letter was a copy of the rating decision awarding the 
aforementioned benefit and a VA Form 21-8764 (Disability 
Compensation Award Attachment - Important Information), which 
explained the appellant's rights and responsibilities with 
regard to receiving VA compensation benefits.  The latter 
document put the appellant on notice that he could not 
simultaneously receive VA compensation benefits and military 
pay.  

The Board believes that, given the information supplied to 
the appellant in April 1999, he should have known of the 
consequences of receiving both VA compensation benefits and 
military pay.  If the appellant had read the documents that 
were enclosed with the RO's April 1999 letter, the appellant 
would have known that he was not entitled to receive VA 
compensation benefits from August 1995, when he began serving 
in the United States Army Reserve, and would have returned 
that portion of the lump sum payment to which he was not 
entitled.  Instead, the appellant chose to utilize the full 
amount of the payment for his own purposes.  In light of the 
foregoing, the Board finds that the appellant was at fault in 
the creation of the overpayment at issue. 

The VA, on the other hand, was not at fault in the creation 
of the overpayment.  The overpayment at issue in this case 
resulted from the appellant's continued simultaneous receipt 
of VA compensation benefits and military benefits.  As soon 
as the VA became aware of a change in the appellant's 
military status, it amended the appellant's award to reflect 
the change.  Prior to the veteran informing the RO that he 
was serving in the United States Army Reserve, the RO had no 
reason to make the change.

With regard to the remaining elements for consideration, the 
evidence discloses that the appellant admittedly received VA 
compensation benefits to which he was not entitled.  
Therefore, recovery of the overpayment would not defeat the 
purpose or objective of the program and a waiver of recovery 
of the overpayment would result in the appellant's unjust 
enrichment.  In addition, there is no evidence of record on 
appeal to indicate that the appellant relinquished a valuable 
right or incurred a legal obligation as a result of his 
reliance on the additional benefits.  The only action taken 
by the appellant with regard to the mistakenly issued VA 
compensation benefits was utilizing them for purposes 
unknown.  That action simply shifted debt to an alternative 
creditor, the VA.

As to the element of undue financial hardship, the appellant 
has alleged that he would have difficulty repaying the debt.  
In a VA Form 20-5655 (Financial Status Report) (FSR) dated 
December 1999, he reported that his monthly income (with his 
spouse's) totals $3,852.00, and that his monthly expenses 
(with installment contracts and other debts) total $3,982.00.  
These figures establish that the appellant's monthly expenses 
exceed his monthly income.  However, basic necessities, such 
as shelter, food, and utilities, are reported to be only 
$2,361.90 monthly, approximately $1,500.00 less than his 
monthly income.  The Board acknowledges that the appellant 
did not include clothing or incidentals in his list of 
monthly expenses.  Even with these factors for consideration, 
the Board notes that a significant portion of the appellant's 
monthly expenses includes items that may not be considered 
basic necessities, such as installment contracts, and credit 
card, automobile and student loan debt in the amount of 
$1,421.00.  These debts are due the same consideration as the 
appellant's VA debt.  (It would be unreasonable for the Board 
to waive recovery of a debt to the Government so that the 
appellant could more easily and quickly repay other consumer 
debt.)  Excluding the amounts reported for items that are not 
considered basic necessities, the Board finds that the 
appellant's net monthly income is sufficient to meet the 
basic necessities of life (including housing, food and 
utilities).  Requiring the appellant to repay the 
indebtedness at issue would thus not cause him undue 
financial hardship.  

Having considered the aforementioned elements collectively 
and having accorded greater weight to the elements of fault 
and financial ability to repay the debt, the Board finds that 
recovery of the overpayment of $4,691.00 would not be against 
the principles of equity and good conscience.  The 
preponderance of the evidence is thus against a waiver of 
recovery of that overpayment, and the appellant's claim for 
that benefit must be denied.


ORDER


A waiver of recovery of an overpayment of VA compensation 
benefits, calculated in the amount of $4,691.00, is denied.



________________________________
S. L. KENNEDY
Member, Board of Veterans' Appeals


 

